Citation Nr: 0316124	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  99-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran had verified active service from November 1943 to 
April 1946, from July 1950 to August 1951 and from May 1952 
to October 1969.  He died in June 1996; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death and for entitlement to Dependents' 
Educational Assistance.  The appellant limited her appeal to 
the cause of death in her January 1999 substantive appeal. 

In July 2003, the Board granted appellant's motion to advance 
the appeal on the Board's docket.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran died on June [redacted]
, 1996.  The death certificate 
shows the immediate cause of death as cardiopulmonary arrest, 
with antecedent cause of cor pulmonale and underlying cause 
of hypostatic pneumonia.  Other significant causes were 
listed as status post cerebrovascular accident, thrombosis 
secondary to hypertension.

3.  At the time of his death, the veteran was not service 
connected for any disability.

4.  He did not die of a radiogenic disease and was not 
radiation exposed.

5.  The conditions listed as having caused or contributed to 
the veteran's death were first shown to have become manifest 
around 1986, nearly seventeen years after discharge.

6.  There is no probative, competent medical evidence of 
record linking the cause of death to active service or to 
service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by service, 
presumptively related to service, or to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100 et seq. (West 2002)).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist in the development of claims.  First, VA has a duty 
to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The Board finds that VA's duties have been fulfilled.  The 
appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, the August 
1998 statement of the case (SOC), the March 2001 supplemental 
statement of the case (SSOC), the September 2002 supplemental 
statement of the case (SSOC), and the June 2002 VCAA 
notification letter sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  The RO 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs, and these documents also informed her of the 
evidence that had been obtained and considered by the RO.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records from the veteran's private physician 
and the veteran's death certificate.  The RO made several 
attempts to obtain post service medical records from the U.S. 
Naval Station in Subic Bay, Philippines with dates of 
treatment said to have taken place between 1969 and 1991.  
The National Personnel Records Center sent a response to a 
query in December 1998 stating that all available Navy 
records had been lent to the VA, there were no additional 
records available and suggested the treating facility be 
contacted directly.  The NPRC again confirmed in December 
1999 that all available Navy records pertaining to the 
veteran were at the VA.  A June 2000 NPRC response to a 
request for information indicates that the range of dates 
requested was too broad for a search and that nothing was 
located in records from 1988 to 1992.  

A series of e-mail correspondences between various VA 
entities in Manila and St. Louis reflect that further 
attempts to obtain these records were made.  An October 2000 
e-mail indicates that all records of retirees who remained in 
the Philippines were transferred to the Subic Bay facility, 
which closed in 1992 and after it closed all records were 
forwarded to the NPRC.  All bases in the Philippines were 
noted to be closed.  A December 2000 e-mail from an employee 
at VBA, St. Louis reflects that a database search for the 
veteran's records turned up only one record of treatment for 
his wife, the appellant, in 1985, with no other treatment 
reported under the veteran's social security number.

The RO apprised the appellant of its attempts to obtain the 
veteran's post service records from the Navy in the March 
2001 SSOC.  Although the appellant's representative has 
alleged that the veteran's service medical records are 
incomplete, the Board finds that all available service 
medical records have been obtained and that all attempts to 
obtain the veteran's post service treatment records from the 
Naval facility in Subic Bay have been exhausted.  It appears 
that a remand for further attempts to locate these records 
would be fruitless and would only serve to further delay 
adjudication of this claim, in a situation where the 
appellant has specifically requested expedient adjudication 
by the Board.  

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

It is clear from the record that the RO's communications, 
particularly letters in October 1996 and June 2002, with the 
appellant in the aggregate have advised her to submit 
evidence in support of her claim.  She has been advised of 
what evidence she could submit herself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for her.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  

The RO specifically considered the appellant's claim under 
the new law when it issued a supplemental statement of the 
case in September 2002.  Therein, the RO furnished the 
provisions of the new law, and fully discussed them and their 
application to the appellant's claim.  The RO delineated the 
steps it had taken to fully comply with the new law with 
respect to the duties to notify and assist.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.

Factual Background

A certified copy of the veteran's death certificate 
establishes he died on June [redacted]
, 1996.  The death certificate 
shows the cause of death as cardiopulmonary arrest, with 
antecedent cause of cor pulmonale and underlying cause of 
hypostatic pneumonia.  Other significant causes were listed 
as status post cerebrovascular accident, thrombosis secondary 
to hypertension.

Service medical records reflect that in November 1944, the 
veteran was treated for acute catarrhal fever, which was 
manifested by cough and cold symptoms.  A few bronchial rales 
were noted.  A few days later he was discharged to duty, 
well.  Chest X-rays prior to April 1946 were normal.  An X-
ray examination of the chest done in an April 1946 separation 
examination yielded an impression of minimal fibrosis in the 
right second interspaces.  Absent clinical signs and symptoms 
these findings were not considered disqualifying.  Further 
studies in three, six and twelve months were recommended.  He 
was found physically qualified for discharge.  Subsequent 
chest X-ray examinations revealed negative findings, 
including ones taken in January 1950, August 1951, October 
1952, April 1955, April 1956, May 1966, October 1968, and 
August 1969.

In December 1965 the veteran was treated for left thigh 
weakness with findings of left quadriceps atrophy and limited 
hip motion.  He was otherwise noted to be in good health, and 
no clear cause of the left thigh weakness and atrophy was 
ascertained.  Service medical records subsequent to December 
1965 reflect no further findings regarding the left thigh or 
leg.  

The service medical records and multiple examinations done 
during the veteran's periods of service showed no evidence of 
respiratory system pathology or cardiovascular problems.  Nor 
were any of the complaints which the veteran sought treatment 
for in service shown to be related to any chronic respiratory 
or cardiovascular system problems.   He had no evidence of 
hypertension shown in service.  

The report of a September 1969 retirement examination 
revealed normal findings of the lung, chest, heart and 
vascular system.  Blood pressure was 134/70 and 130/70.  He 
denied having or having had shortness of breath, chest pain 
or pressure, palpitations or pounding heart, high or low 
blood pressure, chronic or frequent colds and asthma.

Private medical records obtained reflect that the veteran was 
hospitalized around late 1995 to early 1996 for a cerebral 
vascular accident (CVA) and was discharged after 16 days with 
diagnoses of CVA, thrombosis, pneumonia, myocardial ischemia 
and essential hypertension.  A December 1995 chest X-ray 
revealed an impression of bilateral pneumonic infiltration 
and atherosclerosis.  An undated hospital record reflects the 
veteran to be status post CVA, with pathologies including 
myocardial ischemia, hypostatic pneumonia, rule out cor 
pulmonale.  A February 1996 radiograph of the kidneys and 
bladder revealed findings of bilaterally excreting kidneys, 
opacified ureters, bladder cystitis and prostatic 
enlargement.  A June [redacted]
, 1996 discharge record reflects the 
veteran's admitting diagnoses were status post CVA, 
myocardial ischemia and hypostatic pneumonia and he was noted 
to have died.  The final diagnosis included cor pulmonale and 
hypostatic pneumonia.  

In July 1996, the veteran's treating physician, R.L., M.D. 
outlined a case history of the recently deceased veteran 
which noted that he had complaints of recurrent severe joint 
pains, weakness, dysuria, dizziness and nape pain.  The 
complaints were said to have started about 10 years ago as 
sudden dizziness and sudden loss of consciousness.  Blood 
pressure at the time was 180/110 and the veteran was 
hospitalized with a diagnosis of cerebrovascular accident.  
He was noted to be bedridden since 1995 and was hemiplegic.  
He was then noted to have had repeated strokes and bouts of 
pneumonia since 1995.  During these previous years he was 
also noted to have had recurrent urinary tract infection and 
was noted to use a wheelchair to move around.  About a day 
prior to his death, the veteran had been complaining of 
difficulty breathing, mild fever and bodily numbness.  He was 
given antibiotic and bronchodilators to no avail.  
Hypertension ensued with blood pressure of 180/106 noted.  He 
was referred to a local hospital in a state of 
semiconsciousness and died an hour after admission.  

In February 1997 Dr. L. submitted a certification outlining 
his treatment of the veteran prior to his death.  Dr. L 
indicated that the veteran had been treated for arthritis, 
cardiovascular disease and pulmonary affections from November 
1989 until his death in June 1996.  He outlined that he first 
treated the veteran for left leg pain in November 1989 and 
for acute viral infections in December 1989 and January 1990.  

Dr. L's outline reflects that the veteran continued having 
complaints of recurrent severe leg pain in January 1990 and 
July 1991.  He was treated for an upper respiratory infection 
manifested by cough and fever in December 1991 and again had 
complaints of muscle pain and cough in April 1992.  He was 
treated again for these complaints in November 1992.  In 
February and April 1993 he was treated for fever and body 
malaise.  In January 1994 he was treated for influenza 
syndrome.  In April 1994 he was seen for dyspnea and 
recurrent chest pain and was given a bronchodilator.   In 
September 1994 he was seen for complaints of a non-productive 
cough.  

In October 1995 the veteran was diagnosed with pneumonia 
which was treated with massive antibiotics.  He was sent to 
the hospital in December 1995.  In February 1996 he was noted 
to have difficulty with respiration and was again given 
antibiotics.  By June [redacted]
, 1996 the veteran was in a 
semiconscious state and was sent to the hospital where he 
expired.  

The appellant initially contended that the veteran's death 
was caused by disabilities that were first shown to have been 
treated in service or within the presumptive period following 
his discharge.  During the pendency of this claim the 
appellant revised her contentions to include allegations that 
the veteran was exposed to radiation during his periods of 
service which hastened his death.  She specifically alleged 
that he had participated in occupations of Hiroshima and 
Nagasaki while aboard U.S.S. A.P.L. 28 and also had 
participated in various atmospheric nuclear tests such as 
Operation Crossroads and Operation Greenhouse.  

In support of her allegations of radiation exposure, 
appellant submitted a copy of an October 2000 letter from the 
Defense Threat Reduction Agency (DTRA) which discussed her 
allegations of radiation exposure and summarized that the 
available records did not document that the veteran was 
present with American occupation forces in Hiroshima and 
Nagasaki nor did they document his participation in U.S. 
atmospheric testing between 1945 and 1962.  

The DTRA had attached documents outlining the various nuclear 
test series, locations and dates.  The conclusion at the end 
of these documents was that in March 1946 the veteran had 
been aboard U.S.S. ALCOR (AD 34) which visited Sasebo, Japan, 
some 30 miles from Nagasaki and 150 miles from Hiroshima and 
From March to May 1946, the ship visited Yokosuka, Japan, 
which was 400 plus miles away from Hiroshima and Nagasaki.  
There was no indication in the Naval records that the veteran 
visited either place during port calls.  There was also no 
record of radiation exposure following a search of available 
dosimetry data.  

Criteria

General Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2002).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2002); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002). 

Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2002).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. 
§ 3.311 (2002).  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) (2002) when it is established that 
the disease diagnosed after discharge was otherwise incurred 
during active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5). In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 38 
C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed condition is 
radiogenic disease.



Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and competency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (Observing that in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  

The death certificate does indicate that the veteran's death 
was caused by cardiopulmonary arrest, with antecedent cause 
of cor pulmonale and underlying cause of hypostatic 
pneumonia.  Other significant causes were listed as status 
post cerebrovascular accident, thrombosis secondary to 
hypertension.

The available service medical records did not mention any 
respiratory or cardiac problems.  The chest X-ray anomaly 
shown in April 1946 was an isolated finding not shown on 
subsequent multiple chest X-rays taken in service.  As noted 
above, the conditions for which the veteran received 
treatment in service were not shown to be either 
cardiovascular or pulmonary in nature.  His retirement 
examination of September 1969 revealed normal findings of the 
cardiovascular and respiratory system.  

The Board also notes that there is no evidence showing any 
other disability that began in service, or was caused by any 
event in service, caused or materially contributed to the 
veteran's death.  

The available medical evidence also does not show that a 
cardiovascular disability, to include hypertension was 
manifest within a year of his final discharge from active 
service in October 1969.  As noted above, repeated attempts 
to obtain post retirement Naval treatment records proved 
fruitless.

The veteran's treating physician, Dr. L reported in July 1996 
that the veteran had complaints of recurrent severe joint 
pains, weakness, dysuria, dizziness and nape pain.  The 
complaints were said to have started about 10 years ago as 
sudden dizziness and sudden loss of consciousness.  Blood 
pressure at the time was 180/110 and the veteran was 
hospitalized with a diagnosis of CVA.  According to Dr. L's 
estimation, the veteran's initial hospitalization for CVA 
began around 1986.   This is the earliest indication of 
cardiovascular problems reported in the claims file and is 
shown nearly 17 years after the veteran's discharge from 
active service.  

Finally, regarding the appellant's claim that the veteran's 
death was caused or hastened by exposure to radiation in 
service, the Board notes that the disabilities shown to have 
caused or materially contributed to his death are not shown 
to fall within the realm of presumptive diseases listed in 
38 C.F.R. § 3.309 (d)(2) for radiation-exposed veterans nor 
are they recognized radiogenic diseases in 38 C.F.R. 
§ 3.311(b)(2).  Moreover, the reports from the DTRA indicate 
that there is no way to prove that the veteran was ever 
exposed to radiation, as there is no proof that he entered 
the cities Hiroshima or Nagasaki during his active duty, nor 
was there any record of radiation exposure following a search 
of available dosimetry data.  The available information 
showed that he was not in Hiroshima or Nagasaki and that he 
did not participate in atmospheric detonation testing.  The 
appellant has not otherwise shown, by competent or medical 
evidence, that the cardiovascular or pulmonary disease that 
caused death is a radiogenic disease.

Finally, there is no competent medical evidence linking the 
veteran's cardiovascular or pulmonary disease to service, to 
an incident of service or to radiation exposure in service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Because the probative evidence has not established that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of the veteran's death, 
and the evidence is not in equipoise, the Board finds that 
her claim of entitlement to service connection for the cause 
of the veteran's death must be denied.  38 C.F.R. § 3.312.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

